Title: To George Washington from Laurent Dupré de Geneste, 20 January 1795
From: Geneste, Laurent Dupré de
To: Washington, George


        
          Excellence,
          Surinam à Paramaribo le 20. Janvier 1795.
        
        Les auspices sous lesquels J’ai l’honneur de Vous Ecrire, me font esperer que vous daignerez excuser cette liberté mais l’attachement que je Sais que vous avez toujours eu pour M. de la Fayette me rassure, et aprés bien des réflections j’ai pensé que ce nom Suffiroit pour excuser à vos yeux cette démarche, lorsque je vous dirai qu’il avoit des bontés particuliéres pour moi et que J’ai été employé par lui a Cayenne pour y gérer un bien assés

considérable qu’il y possedoit. S’il métoit permis d’ajoutter à cela une Considération qui m’est personnelle, je dirois à vôtre excellence, que j’ai eu l’honneur de Servir Son paÿs dans l’armée française Sous les ordres de M. de Rochambeau. J’etois Sous lieutenant d’houzard dans la légion de Lauzun. une Circonstance tres flatteuse pour moi, et que je vous demande la permission de vous rappeller, c’est que lorsque vous Vintes inspecter l’armée française cantonnée a Rodesiland, j’ai été détaché avec Vingt-cinq houzards, pour aller audevant de vous à quelques milles de Lebanon où nous Etions en quartier et ai eu l’honneur de vous escorter Jusqu’à cet endroit. vous eutes la bonté de Converser quelque tems avec moi, par l’organe de M. hamilton Vôtre aide de Camp, qui aurés Servit d’interprete, car à Cette epoque je parlois trop peu d’Anglais pour répondre aux questions que Vôtre Excellence Voulu bien me faire. je me Suis trouvé au Siége d’york-town en Virginie du Côté de Gloster-town et a l’affaire assés chaude qui eut lieu de ce Côté entre les Dragons de Tarleton et nous.
        Quelques Années aprés la Paix le peu d’avancement qu’il y avoit pour Ceux qui n’avoient pas d’assés grands moyens pour Se pousser, et un grand dérangement Survenu dans les affaires de mon pere, me déterminairent tant pour me faire un sort plus aisé, que pour étre utile à ma famille, à abandonner le Service et à prendre le parti des affaires M. de la Fayette qui me voulloit du bien, m’envoyat à Cayenne avec la charge de Trésorier de cette Colonie et sa procuration pour prendre la Gestion—d’une habitation qu’il y possedoit—ce qui me procuroit une Existance agreable et m’avoit mis dans le cas par le Credit que cela me donnoit, de faire une fortune honnête pour un homme Sans une grande ambition mais il y a environ un an qu’on a Saisi entre mes mains tout ce que possedoit M. de la Fayette: et il y a huit mois que j’ai vû ma fortune abimée Ainsi que celle de tous mes Compatriotes, par le malheureux Decrêt de la Convention, qui en affranchissant les Négres, nous a ôté tous moyens de travailler nos terres. Voilà la Solution d’un Probleme, adopté dans l’origine par des motifs d’humanité; mais qui pour avoir été mal Conçu et plus mal Executé a ruiné bien des honnêtes gens, et portera au Commerce un Coup irréparable. Peu de Jours aprés la publication de ce Décrêt je suis venu ici esperant y trouver des resources, ne pouvant plus rien fair à Cayenne; mais cette place où il ny a aucun Commerce, n’en m’offre aucune. M. Frederi le

Gouverneur de cette Colonie qui a bien Voulu prendre à moi un interêt particulier, m’a empeché de partir d’ici il y a quatre mois, dans l’attente de quelques changemens favorables et en me faisant espérer des moyens de rétablir ma fortune, en entreprenant des nouvelles Cultures dans ce paÿs: mais outre que Ses moyens sont je crois au dessous de sa bonne Volonté, je ne crois pas ces Sortes de Speculations bien Sures; car Je regarde les colonies en général comme ménacées d’une ruine trés prochaine.
        Si Votre Excellence daignoit en faveur de la protection dont M. et Mde de la Fayette m’honnoroient, m’accorder la Sienne et vouloit bien m’aider dans le projet que J’ai formé d’aller me fixer dans quelqu’unes des nouvelles Contrées de l’amérique Septentrionnale je me déciderois à m’y rendre. Je n’ai pas le desir de faire une grande fortune, je suis trop agé pour cela, mais je voudrois profiter de quelques années de vigueur qui me restent, pour me procurer une retraite et un pain assuré avant le tems où je ne pourai plus travailler. je sens cependant que pour y parvenir, J’ai besoin d’amis et des protecteurs: c’est ce qui m’a determiné à m’adresser à vous esperant de Vôtre générosité, de Vôtre humanité et de Vôtre amitié pour M. de la Fayette, que vous voudrez bien vous intérésser au Sort d’un homme qui lui a été attaché et qui est accablé d’un malheur, qui n’a dépendu ni de sa conduite, ni de son assiduité au travail, mais d’un evennement Contre lequel la prudence humaine ne pouvoit rien.
        Oserai-je supplier son Excellence de me permettre de me réclamer de lui d’aller lui exposer moi-même le détail de mes infortunes et Solliciter Sa protection lorsque je serai rendu en amérique. C’est une grace que J’ose presque éspérer, connoissant la noblesse et la Générosité de ses Sentimens, mais dont je n’ai osé me prévaloir. Depuis deux ans je n’ai eu Aucune nouvelles de Mde de la Fayette avec laquelle J’avois eu Jusqu’alors une Correspondance tres Suivie. Comme il pouroit se faire que vôtre Excellence connoitroit le Lieu de sa retraite, je prends la liberté de mettre sous Vôtre Couvert une lettre pour Cette dame, que je vous prie delui faire parvenir J’espere encore Si vous voulez bien vous informer de moi prés d’elle, qu’elle appuira pres de Vous la demarche que J’ose vous faire de votre protection et de vôtre interêt. J’ai l’honneur d’etre avec respect de Votre Excellence Le trés humble trés obeïssant Serviteur
        
          degeneste
        
        
        
          P.S. Si Vôtre Excellence veut bien m’honnorer d’une réponse Je la prie de me l’adresser Sous le Couvert de M. de Fréderici Gouverneur Général des colonies et provinces de Surinam, pour être remise à M. de Geneste ancien Tresorier de la Marinne à Paramaribo.
        
      